              Case 2:20-cv-01869-TJS Document 7 Filed 05/06/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
NEWCHOPS RESTAURANT COMCAST,                         :       CIVIL ACTION
                                                     :
                              Plaintiff,             :
                                                     :       No. 2:20-CV-01869-TJS
                 v.                                  :
                                                     :
ADMIRAL INDEMNITY COMPANY                            :
                                                     :
                              Defendant.             :
                                                     :

  STIPULATION TO EXTEND TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

        IT IS HEREBY STIPULATED by and between the parties that Defendant ADMIRAL

INDEMNITY COMPANY may have additional time within which to answer or otherwise respond

to Plaintiff’s Complaint. Therefore, the last day for Defendant to answer or otherwise respond to

Plaintiff’s Complaint is Tuesday, May 26, 2020.

        This document is being electronically filed through the Court’s ECF System. In this regard,

counsel for Defendant hereby attests that: (1) the content of this document is acceptable to all

persons required to sign the document; (2) Plaintiff’s counsel has concurred with the filing of this

document; and (3) a record supporting this concurrence is available for inspection or production if

so ordered.

GOLOMB & HONIK                                        GOLDBERG SEGALLA, LLP
By:/s/ Kenneth J. Grunfeld                           By: Eric F. Fitzgerald
Kenneth J. Grunfeld                                  Eric F. Fitzgerald
Attorneys for Plaintiff                              Attorneys for Defendant
Newchops Restaurant Comcast                          Admiral Indemnity Company


Dated: 5/6/2020                                              Dated: 5/6/2020




26284010.v1
